IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BUTLER COUNTY REPUBLICAN                    :   No. 97 WAL 2022
COMMITTEE,                                  :
                                            :
                   Respondents              :   Petition for Allowance of Appeal
                                            :   from the Order of the
                                            :   Commonwealth Court
             v.                             :
                                            :
                                            :
WILLIAM (BILL) HALLE,                       :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of April, 2022, the Petition for Allowance of Appeal is

DENIED.